Citation Nr: 0335309	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for residuals of nerve 
root compression at C5-C6 and C6-C7 with degenerative disc 
disease and involvement of the left upper extremity, for the 
period on and subsequent to September 23, 2002.

Entitlement to a total rating based upon individual 
unemployability.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact appellant and request him to provide 
any recent (post September 23, 2002), relevant VA 
and non-VA medical records that he may have in his 
possession, as well as the complete names and 
addresses of any physicians or medical facilities 
which have provided him such recent treatment.  
Undertake attempts to obtain any such records.  If 
the veteran has knowledge of any orthopedic or 
neurological treatment, evidence of incapacitating 
episodes, or evidence of impact on his 
employability due to the cervical spinal pathology, 
he should submit or identify that evidence.

2.  After the above development has been attempted, 
make arrangements with the appropriate VA medical 
facility for appellant to be afforded appropriate 
examination(s) to include orthopedic and 
neurological findings, to determine the nature and 
current severity of appellant's service-connected 
residuals of nerve root compression at C5-C6 and 
C6-C7 with degenerative disc disease and 
involvement of the left upper extremity.  The 
entire claims folders should be reviewed by the 
examiner(s).  All indicated tests and studies 
should be performed.  

The examiner(s) should record all relevant symptoms 
and clinical findings pertaining to the service-
connected residuals of nerve root compression at 
C5-C6 and C6-C7 with degenerative disc disease and 
involvement of the left upper extremity.  The 
examiners should state whether appellant has 
cervical intervertebral disc syndrome resulting in 
incapacitating episodes (a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician) and detail how long 
the total duration of the incapacitating episodes 
during the past year were.  All symptoms such as 
pain, stiffness, aching, or any limitation of 
motion of the cervical spine should be described in 
detail (ranges of cervical motion studies should be 
accomplished).  Any associated objective neurologic 
abnormalities attributable to the service-connected 
residuals of nerve root compression at C5-C6 and 
C6-C7 with degenerative disc disease and 
involvement of the left upper extremity should be 
described in detail.  The degree of functional 
impairment or interference with daily activities, 
if any, by the service-connected residuals of nerve 
root compression at C5-C6 and C6-C7 with 
degenerative disc disease and involvement of the 
left upper extremity should also be described in 
adequate detail.  
The examiner(s) should render opinion(s) 
as to whether appellant's service-
connected residuals of nerve root 
compression at C5-C6 and C6-C7 with 
degenerative disc disease and involvement 
of the left upper extremity, post-
traumatic stress disorder, and 
hypertension, either singularly or in 
combination, preclude substantially 
gainful employment.  If unemployability 
results from a combination of service 
connected and non service connected 
disorders, that should be detailed in the 
claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





